      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 1 of 11




 1 J. DAVID HADDEN (CSB No. 176148)           MICHAEL A. SHERMAN (SBN 94783)
   dhadden@fenwick.com                        masherman@stubbsalderton.com
 2 SAINA S. SHAMILOV (CSB No. 215636)         JEFFREY F. GERSH (SBN 87124)
   sshamilov@fenwick.com                      jgersh@stubbsalderton.com
 3 TODD R. GREGORIAN (CSB No. 236096)         SANDEEP SETH (SBN 195914)
   tgregorian@fenwick.com                     sseth@ stubbsalderton.com
 4 MELANIE L. MAYER (pro hac vice)            WESLEY W. MONROE (SBN 149211)
   mmayer@fenwick.com                         wmonroe@stubbsalderton.com
 5 RAVI R. RANGANATH (CSB No. 272981)         STANLEY H. THOMPSON, JR. (SBN 198825)
   rranganath@fenwick.com                     sthompson@stubbsalderton.com
 6 CHIEH TUNG (CSB No. 318963)                VIVIANA B. HEDRICK (SBN 239359)
   ctung@fenwick.com                          vhedrick@stubbsalderton.com
 7 FENWICK & WEST LLP                         STUBBS ALDERTON MARKILES, LLP
   Silicon Valley Center                      15260 Ventura Boulevard, 20TH Floor
 8 801 California Street                      Sherman Oaks, CA 91403
   Mountain View, CA 94041                    Telephone:    (818) 444-4500
 9 Telephone:     650.988.8500                Facsimile:    (818) 444-4520
   Facsimile:     650.938.5200
10                                            Attorneys for PERSONALWEB
   Attorneys for AMAZON.COM, INC.,            TECHNOLOGIES, LLC
11 AMAZON WEB SERVICES, INC., and             [Additional Attorneys listed below]
   TWITCH INTERACTIVE, INC.
12

13                                UNITED STATES DISTRICT COURT

14                           NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN JOSE DIVISION

16
   IN RE PERSONALWEB TECHNOLOGIES, LLC, ET            Case No. 5:18-md-02834-BLF
17 AL., PATENT LITIGATION
   AMAZON.COM, INC., and AMAZON WEB                   Case No. 5:18-cv-00767-BLF
18
   SERVICES, INC.
                                                      Case No. 5:18-cv-05619-BLF
19
                  Plaintiffs and Counterdefendants,
20        v.
                                                      JOINT STATEMENT ON THE
21 PERSONALWEB TECHNOLOGIES, LLC and                  COURT’S ORDER RE SUMMARY
   LEVEL 3 COMMUNICATIONS, LLC,                       JUDGMENT (DKT. 580)
22
                Defendants and Counterclaimants
23
   PERSONALWEB TECHNOLOGIES, LLC and
24 LEVEL 3 COMMUNICATIONS, LLC,

25                  Plaintiffs,
          v.
26
     TWITCH INTERACTIVE, INC.,
27
                    Defendant
28
     JOINT STATEMENT ON COURT’S                                    CASE NO.: 5:18-md-02834-BLF
     ORDER RE SUMMARY JUDGMENT                                      CASE NO.: 5:18-cv-00767-BLF
                                                                    CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 2 of 11




 1          On February 3, 2020, the Court granted summary judgment of non-infringement as to Ama-

 2 zon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”) and Twitch Interactive, Inc.

 3 (“Twitch”) in this multidistrict litigation (“MDL”) (Dkt. 578). The Court ordered the parties to

 4 provide their views on whether the Court should enter summary judgment in the remaining cases

 5 (Dkt. 580). Amazon, Twitch and PersonalWeb Technologies, LLC provide this joint statement in

 6 accordance with that order. The following parties join Amazon and Twitch’s Statement: Airbnb,

 7 Inc.; Atlas Obscura, Inc.; Atlassian, Inc.; BDG Media, Inc.; Bitly, Inc.; Blue Apron, LLC; Braze,

 8 Inc.; Brooklyn Brewery Corporation; Capterra, Inc.; Cars.com, LLC; Centaur Media USA, Inc.;

 9 Cloud 66, Inc.; Cloud Warmer, Inc.; Curebit, Inc.; Curious.com, Inc.; Dollar Shave Club, Inc.;
10 Doximity, Inc.; E-consultancy.com, Ltd.; Fab Commerce & Design, Inc.; Fandor, Inc.; FanDuel,

11 Inc.; FanDuel Ltd.; Fiverr International Ltd.; Food52, Inc.; Goldbely, Inc.; GoPro, Inc.; Heroku,

12 Inc.; Hootsuite Inc.; Imgur Inc.; Intuit Inc.; Karma Mobility Inc.; Kongregate Inc.; Leap Motion,

13 Inc.; Lesson Nine Gmbh; Match Group, Inc.; Match Group, LLC; Mavenlink, Inc.; Melian Labs,

14 Inc.; Merkle, Inc.; My Fitness Pal, Inc.; NRT LLC; NRT New York LLC; Optimizely, Inc.; Panjiva,

15 Inc.; Peek Travel, Inc.; Quotient Technology Inc.; Reddit, Inc.; RetailMeNot, Inc.; Roblox Corpo-

16 ration; ShareFile LLC; Shopify, Inc.; Shopify (USA) Inc.; Slack Technologies, Inc.; Spokeo, Inc.;

17 Spongecell, Inc.; Square, Inc.; StartDate Labs, Inc.; Stitchfix, Inc.; Tastytrade, Inc.; Teespring, Inc.;

18 Tophatter, Inc.; Treehouse Island, Inc.; Trello, Inc.; TripAdvisor LLC; UpWork Global, Inc.; Urban
19 Dictionary, LLC; Valassis Communications, Inc.; Vimeo, Inc.; Webflow, Inc.; Wedding Wire, Inc.;

20 WeWork Companies, Inc.; Yotpo Ltd.; Ziff Davis, LLC; and Zoom Video Communications, Inc.

21 PersonalWeb’s Statement:

22          The Court has ordered the parties to advise the Court of their views on whether the Court’s

23 summary judgment order (ECF 578, “Order”) should be entered as to all remaining customer cases

24 and judgment as to them. ECF 580. PersonalWeb Technologies, LLC’s (“PersonalWeb”) view is

25 that judgment of non-infringement should be entered in all the remaining customer cases. However,

26 for the reasons detailed below, even though there is at least one ground for finding non-infringement

27 as to all the remaining customer defendants, not all grounds of the summary judgment order as it

28
     JOINT STATEMENT ON COURT’S                       2                      CASE NO.: 5:18-md-02834-BLF
     ORDER RE SUMMARY JUDGMENT                                                CASE NO.: 5:18-cv-00767-BLF
                                                                              CASE NO.: 5:18-cv-05619-BLF
       Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 3 of 11




 1 relates to Twitch Interactive, Inc. (“Twitch”) are applicable to the remaining customer cases as set

 2 forth below.

 3          PersonalWeb is cognizant of the Court’s expectation and mindful of the representation of

 4 PersonalWeb’s counsel that the Twitch case would serve as a representative test case: “THE

 5 COURT: If I were to bring in either Twitch or Centaur Media, and there were a verdict against

 6 Personal Web that no infringement was found, would you agree that none of the customer cases

 7 could go forward because there would be findings in each of the buckets? MR. SHERMAN: Yes.”

 8 Case Management Conference (Nov. 2, 2018) Trans., 6:17-22. The Court later stated, “This gives

 9 me better hope that with a verdict, in an Amazon and customer case, that it leads you to a mediator
10 who takes care of the case for us. I mean, that's all a bellwether ever does. A bell weather isn't binding

11 on anybody else, I don't even think of this as a bell weather, actually, but you know, because that

12 name means lots of different things.” Id. at 10:10-15.

13          PersonalWeb acknowledges that as there were findings of non-infringement for each of the

14 four categories, judgments of non-infringement should be entered in all the remaining customer

15 cases. Those findings for which judgments of non-infringement should be entered in favor of all

16 customers include the Order’s findings of (1) Twitch’s non-infringement of the ‘544 patent (Section

17 III.C. of the Order (p. 12)), and (2) permitting or allowing content to be provided or accessed and

18 determining whether a copy of the data file is present using the name, which turn solely on the
19 undisputed operation of computers complying with the HTTP 1.1 specification (Sections III.E.1-2

20 of the Order (pp. 14-21)). PersonalWeb does not oppose entry of such judgments.

21          There were other findings in the Order that do not turn solely on the undisputed operation of

22 computers complying with the HTTP 1.1 specification. The Court construed “unauthorized or unli-

23 censed” as “not compliant with a valid license” and “authorization” as “a valid license.” Order re

24 Claim Construction (ECF 485), at 33. As reflected in Section III.D. of the Order, the limitations

25 including these terms as construed could not be met in the Twitch case because the license provisions

26 of Twitch’s Terms of Service in effect during the relevant timeframe were not included in the in-

27 fringement contentions against Twitch or in the expert report regarding Twitch’s infringement. As

28
     JOINT STATEMENT ON COURT’S ORDER                 3                      CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                                      CASE NO.: 5:18-cv-00767-BLF
                                                                              CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 4 of 11




 1 the Court may recall, the Magistrate Judge refused to permit amendment of the infringement con-

 2 tentions to include the license provisions of Twitch’s Terms of Service – a specific procedural cir-

 3 cumstance that may not be applicable in any other case involving any other customer. The licensed

 4 nature of the website operator’s content is an issue of fact that is independent of the operation of

 5 computers complying with the HTTP 1.1 specification. As the Court noted, PersonalWeb’s non-

 6 opposition to the entry of judgment of non-infringement based on claim construction was based on

 7 the concession that the licensed nature of Twitch’s website content was not at issue in the Twitch

 8 case. Summary Judgment Order (ECF 578), at 13. PersonalWeb proffers that other website operator

 9 defendants did have terms of service or terms of use governing licenses in effect during the relevant
10 timeframe providing the regulation of license[d] content consistent with the Court’s construction of

11 “unauthorized or unlicensed” and “authorization” that could not be found to be present in the Twitch

12 case. This is the type of fact particular to each individual case for which PersonalWeb’s counsel

13 noted that there might be “some need for some limited and or focused/targeted discovery of some

14 other website operator defendants.” Case Management Conference (Nov. 2, 2018) Trans., 11:1-4.

15 Accordingly, Section III.D. of the Order should not be applied to the remaining customer defendants.

16         Another determination in the Court’s summary judgment order that does not turn on the un-

17 disputed operation of computers complying with the HTTP 1.1 specification is Section III.E.3, in

18 which the Court’s ruled that Twitch’s web server does not perform a comparison to a plurality of
19 identifiers. Order at 21-23. This portion of the ruling relied on the undisputed operation of the

20 “CloudFront/Twitch server” which involved more than the way all computers complying with the

21 HTTP 1.1 specification operate. In Twitch, PersonalWeb’s expert examined source code for the

22 NGINX web server, one of the types of servers used by Twitch. To the extent a customer defendant’s

23 web server operations were performed by S3, PersonalWeb agrees that the Court’s determination

24 regarding Twitch applies to those customer defendants. However, there are thirteen customer de-

25 fendants who served asset files with content-based ETags outside of S3 (Category 2 defendants).

26 ECF 295. At the time of the CMC on November 2, 2018 where the Court suggested the parties

27 identify the representative case, PersonalWeb’s understanding was that Twitch served assets without

28
     JOINT STATEMENT ON COURT’S ORDER               4                     CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                                   CASE NO.: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 5 of 11




 1 using S3, and thus was a Category 2 defendant. Moreover, Amazon and Twitch agreed that the

 2 Twitch case covered all categories. During subsequent discovery, however, PersonalWeb learned

 3 that this was not the case. Rather, Mr. Richard of Twitch testified that the assets that Twitch appeared

 4 to the public to be served without S3 were actually served by S3 in the background. James Richards

 5 Deposition, July 26, 2019 at 184:11-17. In other words, what appeared to be Category 2 activity by

 6 Twitch was actually Category 3 activity. Mr. Richard also testified that there would have been no

 7 way for a member of the public to determine that these assets were actually served by S3. As to those

 8 defendants that in fact serve assets without using S3 (what PersonalWeb believes, and continues to

 9 believe, to be the actual Category 2 defendants), there is no evidence in the record that their servers
10 determined a match or non-match in the same way that Twitch did, i.e., a one-to-one comparison.

11 For that reason, the summary judgment order determination regarding a comparison to a plurality of

12 identifiers as applied to Twitch may not apply to the thirteen other customers who had been identified

13 Category 2 defendants. These defendants are: Bitly, Dollar Shave Club, Centaur Media, Imgur, In-

14 tuit, Kongregate, Reddit, RetailMeNot, Slack Technologies, Stack Exchange, TripAdvisor, Vimeo,

15 and MWM My Wedding Match.

16         The issue discussed in Section III.E.3 of the Order is Twitch’s noninfringement theory that

17 is based on the specific way the Twitch servers operated behind the scenes, raised for the first time

18 in its summary judgment motion filed on October 4, 2019. This noninfringement theory is not based
19 on anything in the HTTP 1.1 specification. The HTTP 1.1 specification states that a comparison is

20 made, but not how it is made—and Twitch’s noninfringement argument is entirely based on how a

21 comparison is made. Twitch criticizes PersonalWeb’s position here on the basis that PersonalWeb’s

22 infringement theory is based on servers operating according to the HTTP 1.1 specification. While

23 this is true as far as it goes, Twitch’s noninfringement theory in its moving papers and the Court’s

24 discussion in Section III.E.3 do not discuss PersonalWeb’s infringement theory or HTTP 1.1. See

25 ECF 540-3 at 12-13, ECF 562 at 5.

26         Twitch also criticizes PersonalWeb for not informing the Court earlier that Twitch disclosed

27 in discovery that it did not perform any Category 2 activity. This is simply because there has not

28
     JOINT STATEMENT ON COURT’S ORDER                5                      CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                                     CASE NO.: 5:18-cv-00767-BLF
                                                                             CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 6 of 11




 1 been an issue before the Court between July 2019 to which this has been germane. Indeed, Twitch

 2 has not identified and PersonalWeb is not aware of anything that would have changed had Person-

 3 alWeb found a way in July 2019 to bring this to the Court’s attention. Twitch’s Motion for summary

 4 judgment of noninfringement was based on what Twitch did, not what it did not do. Further, the

 5 issue of how the Twitch servers internally carry out the HTTP 1.1 specification is an issue that

 6 Twitch raised for the very first time in its summary judgment motion. It is precisely that issue on

 7 which there has been no discovery—whether the thirteen identified defendants do what Twitch did

 8 or not.

 9 Statement of Amazon, Twitch, and Remaining Defendants Identified Above:
10           Amazon, Twitch, and the remaining defendants agree that the Court should enter the sum-

11 mary judgment order of non-infringement (Dkt. 578) in all remaining cases. The Court stayed those

12 cases while a single representative case, against Twitch, resolved all asserted infringement theories.

13 PersonalWeb asserted the same patent claims in the remaining cases that it asserted against Twitch.

14 See Exhibit A.

15           PersonalWeb agreed to use the Twitch case as the representative case. It repeatedly stated

16 that its infringement theories in each of the remaining cases are the same as those asserted in the

17 Twitch case. For example, in the Preliminary Joint Case Management Statement filed September

18 13, 2018, PersonalWeb stated that “there are four categories of website operator activity involved in
19 the infringement” and specifically identified which category of the four it was asserted against each

20 defendant. Dkt. 96 at 5-6; Dkt. 96-1 (Appendix A). On October 26, 2018, after the Court questioned

21 whether the same MDL should include all the customer cases, PersonalWeb reaffirmed that all of

22 the customer cases involved the same infringement theories:

23            [E]ach of the defendant website operators were accused of using the same basic
              infringing method of using content-based ETags and certain of the same elements
24            of the HTTP 1.1 protocol to provide notifications and authorizations in order to
              ensure that a browser only uses the latest authorized content in rendering their
25            webpages. The common steps of this basic method are the same across all of the
              cases, which only differ in the instrumentality the website operator chooses to use
26            to generate and serve the ETag and the notifications.
27 Dkt. 271 at 5. Based on this representation, the Court identified the Twitch case as the representative

28
     JOINT STATEMENT ON COURT’S ORDER                6                      CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                                     CASE NO.: 5:18-cv-00767-BLF
                                                                             CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 7 of 11




 1 customer case. See Order re Representative Customer Case, Dkt. 313 (“As agreed to by the parties,

 2 Twitch seems to be an ideal exemplar. Twitch involves all four categories of infringement identified

 3 by PersonalWeb”). But before doing so, the Court made sure that both sides agreed on the record

 4 that a judgment in the Twitch case would also apply in the remaining cases. As PersonalWeb

 5 acknowledges, its counsel agreed that if the Twitch case culminated in “a verdict against Personal-

 6 Web that no infringement was found,” “none of the customer cases could go forward.” Nov. 2, 2018

 7 CMC Hrg. Tr. at 6:17-22. Accordingly, the summary judgment of non-infringement in the Twitch

 8 case resolves PersonalWeb’s claims against the other defendants, and the Court’s judgment should

 9 be entered in those cases as well.
10         PersonalWeb agrees that summary judgment of non-infringement should be entered in all

11 the remaining cases and on each of its four asserted infringement theories. But it also argues that

12 two rulings in the summary judgment order—Sections III.D (“unauthorized or unlicensed”) and

13 III.E.3 (plurality of identifiers)—do not apply to all cases. PersonalWeb arguments for excluding

14 these two rulings from the remaining cases both fail.

15         With respect to Section III.D, PersonalWeb argues that it should get to re-do its infringement

16 theory for the “unauthorized/unlicensed” limitation in all of the remaining cases because “the Mag-

17 istrate Judge refused to permit amendment of the infringement contentions to include the license

18 provisions of Twitch’s Terms of Service.” PersonalWeb moved to amend its infringement conten-
19 tions to reference the Terms of Service, purportedly in response to defendants’ proposed claim con-

20 structions. (Dkt. 448). Judge van Keulen denied amendment because she found that PersonalWeb

21 was not diligent in requesting leave: PersonalWeb was well aware of the issue raised by defendants’

22 claim construction proposal before it even filed these cases, and thus could and should have ad-

23 dressed it in the original infringement contentions. Dkt. 481 at 9. PersonalWeb’s failure to advance

24 all of its available infringement theories in the Twitch case applies to all other pending cases. The

25 case against Twitch was chosen as representative; its entire point was to resolve all of PersonalWeb’s

26 infringement theories. PersonalWeb does not get yet another do-over to escape Judge van Keulen’s

27

28
     JOINT STATEMENT ON COURT’S ORDER               7                     CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                                   CASE NO.: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 8 of 11




 1 order and concoct another set of infringement theories for the remaining cases. 1

 2          With respect to Section III.E.3, PersonalWeb suggests that the Court should not enter sum-

 3 mary judgment based on the “plurality of identifiers” as to 13 defendants that allegedly might have

 4 used servers that operate differently than Twitch’s with respect to this claim limitation. First, Per-

 5 sonalWeb’s infringement theory for both Category 2 (Non-S3 Assets with Content-Based Etag) and

 6 Category 3 (S3 Assets with Content-Based Etags) is based on standard HTTP operations. Personal-

 7 Web tries to distinguish between these categories based on the server that serves the web asset. But

 8 the server makes no difference to PersonalWeb’s infringement theory because they all function (and

 9 are alleged to function) the very same way: according to the HTTP standard. Categories 2 and 3
10 are indistinguishable for purposes of PersonalWeb’s infringement theories. Moreover, as the party

11 asserting infringement, PersonalWeb must bear the responsibility for any failure of proof as to its

12 Category 2 infringement theory. 2

13          More important, according to PersonalWeb, it learned as early as July 2019 that its Category

14 2 infringement allegation against Twitch was purportedly wrong. Yet PersonalWeb stayed silent,

15 briefed summary judgment motions, and only complained that Twitch might not be a representative

16 case after losing. Presumably had there been a verdict of infringement PersonalWeb would never

17 have suggested that Twitch was not a proper representative case. PersonalWeb cannot use this mis-

18 conduct to unravel the work the parties have done in the representative case.
19          In any event, PersonalWeb’s arguments do not affect the question currently before the Court

20 since the parties agree that the Court should enter judgment of non-infringement in all the remaining

21 cases because at least one basis for the Court’s summary judgment order applies to each of the four

22 infringement theories asserted against all remaining defendants.

23

24

25      1
         Indeed, PersonalWeb told Magistrate Judge van Keulen that its proposed amendment was not
   even necessary. July 24, 2019 Hrg. Tr. at 14:5-7 (“frankly, you know, we’re not sure that we even
26
   need to have this amendment”; PersonalWeb is only asking for it “out of an abundance of caution”).
       2
27       For example, in the Twitch case, a Level 3 (not S3) server served some portion of the web
   assets at issue during the infringement period.
28
   JOINT STATEMENT ON COURT’S ORDER                8                    CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                                   CASE NO.: 5:18-cv-00767-BLF
                                                                           CASE NO.: 5:18-cv-05619-BLF
       Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 9 of 11




 1                                      Respectfully submitted,
 2
     Dated: February 17, 2020           STUBBS, ALDERTON & MARKILES, LLP
 3

 4                                      By: /s/ Michael A. Sherman
                                                MICHAEL A. SHERMAN
 5
                                                Counsel for PERSONALWEB
 6                                              TECHNOLOGIES, LLC

 7 Dated: February 17, 2020             FENWICK & WEST LLP

 8                                      By: /s/ Melanie L. Mayer
                                            MELANIE L. MAYER
 9
                                              Counsel for AMAZON.COM, INC.,
10                                            AMAZON WEB SERVICES, INC., AIRBNB,
                                              INC.; ATLAS OBSCURA, INC.; ATLASSIAN,
11                                            INC.; BDG MEDIA, INC.; BITLY, INC.; BLUE
                                              APRON, LLC; BROOKLYN BREWERY
12                                            CORPORATION; CENTAUR MEDIA USA,
                                              INC.; E-CONSULTANCY.COM, LTD.;
13                                            CLOUD 66, INC.; CLOUD WARMER, INC.;
                                              CUREBIT, INC.; CURIOUS.COM, INC.;
14                                            DOLLAR SHAVE CLUB, INC.; DOXIMITY,
                                              INC.; FAB COMMERCE & DESIGN, INC.;
15                                            FANDOR, INC.; FANDUEL, INC.; FANDUEL
                                              LTD.; FIVERR INTERNATIONAL LTD.;
16                                            FOOD52, INC.; GOLDBELY, INC.; GOPRO,
                                              INC.; HOOTSUITE INC.; IMGUR INC.;
17                                            INTUIT, INC.; KARMA MOBILITY INC.;
                                              KONGREGATE INC.; LEAP MOTION, INC.;
18                                            LESSON NINE GMBH; MATCH GROUP,
                                              INC.; MATCH GROUP, LLC; MAVENLINK,
19                                            INC.; MELIAN LABS, INC.; MY FITNESS
                                              PAL, INC.; NRT LLC; NRT NEW YORK LLC;
20                                            OPTIMIZELY, INC.; PANJIVA, INC.; PEEK
                                              TRAVEL, INC.; QUOTIENT TECHNOLOGY
21                                            INC.; ROBLOX CORPORATION; SHAREFILE
                                              LLC; SPOKEO, INC.; SPONGECELL, INC.;
22                                            SQUARE, INC.; STITCHFIX, INC.;
                                              TASTYTRADE, INC.; TEESPRING, INC.;
23                                            TOPHATTER, INC.; TREEHOUSE ISLAND,
                                              INC.; TRELLO, INC.; TRIPADVISOR LLC;
24                                            VIMEO, INC.; URBAN DICTIONARY, LLC;
                                              WEBFLOW, INC.; WEDDING WIRE, INC.;
25                                            WEWORK COMPANIES, INC.; YOTPO LTD.;
                                              ZIFF DAVIS, LLC; AND ZOOM VIDEO
26                                            COMMUNICATIONS, INC.
27

28
     JOINT STATEMENT ON COURT’S ORDER     9                       CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                           CASE NO.: 5:18-cv-00767-BLF
                                                                   CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 10 of 11




 1 Dated: February 17, 2020             FENWICK & WEST LLP

 2
                                        By: /s/ Todd R. Gregorian
 3                                          TODD R. GREGORIAN

 4                                          Counsel for TWITCH INTERACTIVE, INC.

 5
     Dated: February 17, 2020           KASOWITZ BENSON TORRES LLP
 6
                                        By: /s/ Marcus Barber
 7                                          MARCUS BARBER
 8                                          Counsel for REDDIT, INC.
 9 Dated: February 17, 2020             PERKINS COIE LLP
10
                                        By: /s/ Daniel T. Shvodian
11                                          DANIEL T. SHVODIAN

12                                          Counsel for BRAZE, INC.

13
     Dated: February 17, 2020           KING & SPALDING LLP
14
                                        By: /s/ Brent P. Ray
15                                          Brent P. Ray
16                                          Counsel for UPWORK GLOBAL, INC.,
                                            RETAILMENOT, INC., VALASSIS
17                                          COMMUNICATIONS, INC., SHOPIFY, INC.,
                                            SHOPIFY (USA) INC.
18
     Dated: February 17, 2020           PIERCE ATWOOD LLP
19

20                                      By: /s/ Robert H. Stier
                                            Robert H. Stier
21
                                            Counsel for STARTDATE LABS, INC.
22

23 Dated: February 17, 2020             ARNOLD PORTER
24
                                        By: /s/ Michael Berta
25                                          Michael Berta

26                                          Counsel for HEROKU, INC.

27

28
     JOINT STATEMENT ON COURT’S ORDER     10                      CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                           CASE NO.: 5:18-cv-00767-BLF
                                                                   CASE NO.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 584 Filed 02/17/20 Page 11 of 11




 1 Dated: February 17, 2020             FINNEGAN, HENDERSON, FARABOW,
                                        GARRETT & DUNNER, LLP
 2

 3                                      By: /s/ Robert McCauley
                                            Robert McCauley
 4
                                            Counsel for CAPTERRA, INC., MERKLE, INC.
 5

 6 Dated: February 17, 2020             WHITE & CASE LLP

 7                                      By: /s/ Bijal Vakil
                                            BIJAL VAKIL
 8
                                            Counsel for SLACK TECHNOLOGIES, INC.
 9
10 Dated: February 17, 2020             MARSHALL, GERSTEIN & BORUN LLP
11
                                        By: /s/ Robert Gerstein
12                                          Robert Gerstein

13                                          Counsel for CARS.COM, LLC

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     JOINT STATEMENT ON COURT’S ORDER     11                      CASE NO.: 5:18-md-02834-BLF
     RE SUMMARY JUDGMENT                                           CASE NO.: 5:18-cv-00767-BLF
                                                                   CASE NO.: 5:18-cv-05619-BLF
